Citation Nr: 0822218	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a right hand injury, with traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1959 until May 
1962.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  

The November 2005 rating decision granted service connection 
for the disability at issue, and assigned a 10 percent 
initial rating, effective from December 29, 2003.  The 
evaluation was increased to 20 percent, effective December 
29, 2003, in an April 2006 rating decision.  A June 2006 
rating decision found clear and unmistakable error with the 
previous evaluation, and granted a 20 percent rating 
retroactively effective from December 9, 2003.  Finally, the 
veteran's 20 percent evaluation was continued in a March 2007 
rating decision.  

The veteran presented testimony at a personal hearing in 
March 2006 at the RO before a Decision Review Officer (DRO). 
A copy of the hearing transcript was placed in the claims 
folder. 


FINDING OF FACT

The veteran's residuals of a right hand injury are 
characterized by traumatic arthritis, chronic pain, and 
swelling, with limitation of motion of the index, middle, 
ring, and little fingers.  


CONCLUSION OF LAW

The criteria for a 40 percent initial disability evaluation 
for residuals of a right hand injury, with traumatic 
arthritis, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.129, 4.71a, 
Diagnostic Codes 5003, 5010 - 5230 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his residuals of a right hand injury.  In 
this regard, because the November 2005 rating decision 
granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  His filing of a 
notice of disagreement as to the initial rating assigned does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes for rating the residuals of a right 
hand injury at issue, and included a description of the 
rating formulas for all possible schedular ratings under 
those diagnostic codes.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
treatment records and reports of VA post-service 
examinations.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded a VA examination.  The Board, 
after careful review of the veteran's statements, service 
records, and medical records, has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim.  

General Legal Criteria 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The diagnostic codes pertaining to range of motion of the 
fingers are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 
to 5230.  The preamble to the Codes provides, in pertinent 
part, that: 

(1) For the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of 
flexion represents the fingers fully extended, 
making a straight line with the rest of the hand.  
The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit 
I) abducted and rotated so that the thumb pad faces 
the finger pads.  Only joints in these positions 
are considered to be in favorable position.  For 
digits II through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero 
to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of 
zero to 70 or 80 degrees of flexion.... 

.... 

(3) Evaluation of ankylosis of the index, long, 
ring, and little fingers: (i) If both the 
metacarpophalangeal and proximal interphalangeal 
joints of a digit are ankylosed, and either is in 
extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation 
without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto; (ii) If 
both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable 
position; (iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, and 
there is a gap of more than two inches (5.1 cm.) 
between the fingertip(s) and the proximal 
transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as 
unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) 
and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, 
evaluate as favorable ankylosis. 

Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings will be rated as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Diagnostic Code 5003 directs that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint(s) involved.  

Evidence

The record contains VA Medical Center treatment records dated 
from November 2003, and which reflect treatment for the 
service-connected right hand disability from March 2005.  
Medical interpretation of the veteran's March 2005 right hand 
X-ray indicated an impression of advanced arthritic changes 
at the metacarpophalangeal (MP) joint of the right middle 
finger, and less prominent arthritic changes elsewhere in the 
right hand and laterally in the right wrist.  Specifically, 
moderate arthritic changes were noted at the right 1st 
carpal-metacarpal level, and between the trapezium/trapezoid 
and navicular.  Additional moderate arthritic changes with 
associated joint space narrowing and cortical irregularity 
were seen at the MP joint of the right thumb.  Severe 
arthritic changes with minimal lateral subluxation were noted 
at the MP joint of the right middle finger and moderate 
hypertrophic arthritic changes were seen at the distal 
interphalangeal (DIP) joints of the right index and middle 
fingers.  Lesser arthritic changes were noted elsewhere.

The veteran underwent a VA examination in September 2005.  
The veteran verified that he is right handed.  At that time, 
he relayed that his hand had remained swollen and painful 
since his injury, especially when cold.  He reported that he 
could not fully close his right fist and tended to use his 
left hand more due to the discomfort.  The veteran indicated 
that he used his thumb and index finger when grasping tools, 
and that use of a hammer caused pain for many days.  
According to the veteran, he suffered pain, limited motion, 
swelling, deformity, weakness, and stiffness in his middle, 
ring, and little fingers at the knuckles.  The veteran 
reported he medicated with one Aleve tablet per day.  The 
examiner noted that there was no amputation or ankylosis in 
the veteran's digits.  The right ring finger was deformed at 
the MP joint, with depression and partial loss of the 
knuckle.  On attempted opposition of the thumb to fingers, 
there were gaps between the thumb pad and the tips of the 
fingers - one to two inches for the middle finger, and about 
one inch for the index and ring fingers.  On maximal flexion 
of the digits, there was a gap between the fingers and 
proximal transverse crease of the hand.  This gap was less 
than one inch for the index, ring, and little fingers, and 
one to two inches for the long finger.  The veteran's right 
hand strength and dexterity were abnormal, with grasping 
moderately affected and pulling and twisting mildly affected.  
Before undergoing any range of motion measurements, the 
veteran reported pain in the right middle and ring fingers at 
8 out of 10.  The veteran's right middle finger and ring 
finger MP joints had ranges of motion of zero to 30/35 
degrees of flexion on first and second trials, and zero to 30 
degrees on third and fourth trials.  He reported pain present 
immediately with motion.

An additional VA examination was afforded to the veteran in 
April 2006.  He complained of pain in a broad distribution 
across the dorsum of the right hand affecting all four 
knuckles and the posterior hand, with radiation of pain into 
the digits of the hand, except the thumb.  He rated the pain 
as 6 to 7 on a scale of 0 to 10, with it being a 10 during 
aggravations.  He complained of loss of motion and an 
inability to make a tight fist with the right hand.  He noted 
crepitus and increased pain at times, on use of the hand.  He 
obtained relief with use of Aleve, one tablet daily, but not 
every day.  He denied flare-ups of joint disease.  

Upon physical examination, there was visible swelling with 
loss of the fine lines across the knuckles of the right hand 
extending distally into the proximal phalanges and primarily 
across the back of the hand to about the level of the wrist.  
There was tenderness to palpation primarily over the enlarged 
knuckle of the middle finger, with milder tenderness over the 
other knuckles, excluding the thumb which was unaffected.  
There was mild redness but no palpable temperature difference 
of the right hand, when compared to his left hand.  He was 
right handed, but used his left hand for heavy activities 
and, notably, for gesturing during the examination.  

The veteran underwent formal range of motion measuring of the 
right hand, with complaints of mild pain and stiffness with 
all range measurements.  Range of motion of the little finger 
showed flexion from 3 to 45 degrees at the MP joint, from 4 
to 69 at the proximal interphalangeal (PIP) joint, and from 8 
to 51 degrees at the DIP joint.  Ring finger results 
demonstrated flexion from 3 to 42 at the MP joint, from 9 to 
79 at the PIP joint, and from 0 to 44 at the DIP joint.  
Testing on the middle finger showed flexion from 9 to 36 at 
the MP joint, from 18 to 79 at the PIP joint, and from 8 to 
44 at the DIP joint.  Finally, index finger range of motion 
testing reflected flexion of 8 to 36 at the MP joint, 8 to 30 
at the PIP joint, and 0 to 40 at the DIP joint.  The veteran 
was able to oppose both the thumb and the thumb pad to the 
tips of the index, middle, ring, and little fingers, though 
with some discomfort.  The distance from the fingertips to 
the proximal wrist crease was 3 cm for the index and middle 
finger, and 2.5 cm for the ring and little finger.  The 
examiner noted that the veteran was able to perform fine and 
gross motor activities with the right hand, albeit with some 
slowing and expressions of discomfort with these activities.  
The veteran reported that he was able to work, eat and use 
the right hand for light carpentry tasks with minor 
adaptations.  The examiner diagnosed the veteran with post-
traumatic degenerative joint disease of the right hand.  

Analysis

The clinical evidence of record noted above establishes that 
the veteran is right handed.  X-ray examination of the right 
hand in March 2005 revealed the presence of arthritis in the 
right hand, including involvement of the right thumb, index, 
and middle fingers.  As such, it is appropriate to rate the 
service-connected right hand disability at issue on the basis 
of limitation of motion of the affected body parts.  38 
C.F.R. § 5010.  

Significantly, on VA examination in September 2005, the 
veteran complained of limitation of motion involving only the 
middle, ring and little fingers, at the knuckles.  The 
examiner noted no ankylosis of the digits.  Objective range 
of motion findings for each right hand digit were not 
reported.  However, significant limitation of motion of the 
index, middle, ring and little fingers was demonstrated on VA 
examination in September 2006.  In this regard, the Board 
notes that the veteran has not been clinically diagnosed with 
ankylosis of any digit of the right hand.  However, the Board 
finds that the veteran's disability manifestations of 
limitation of motion of the index, middle, ring and little 
fingers, with consideration of additional functional 
impairment due to pain, including on use, is analogous to 
favorable ankylosis.  As such, a 40 percent initial rating is 
warranted under Diagnostic Code 5221, throughout the rating 
period on appeal.  

The record does not reflect any limitation of motion to the 
veteran's right thumb so as to warrant application of 
Diagnostic Code 5220.  Similarly, the thumb may not be 
considered in other Diagnostic Codes which rate multiple 
fingers as a group.  In addition, there is no evidence to 
suggest that the veteran's digits are in an unfavorable 
position.  As such, Diagnostic Codes 5216, 5217, 5218, 5219, 
5221, 5222, and 5223 do not afford a rating higher than 40 
percent.  

Furthermore, evaluating the  ankylosis of the right index, 
middle, ring, and little fingers under individual codes, the 
veteran would receive 10 percent for ankylosis of the index 
finger (Diagnostic Code 5225), 10 percent for ankylosis of 
the middle/long finger (Diagnostic Code 5226), and 
noncompensable ratings for ankylosis of the ring and little 
fingers (Diagnostic Codes 5226 and 5227).  Such ratings do 
not combine to a rating higher than 40 percent.  

The Board lastly considers application of diagnostic codes 
pertaining to general limitation of motion of individual 
digits without ankylosis.  Under Diagnostic Code 5229, a 10 
percent rating is warranted for limitation of motion of the 
index or long finger when: there is a gap of one inch (2.5 
cm) or more between the fingertip and the proximal transverse 
crease of the palm; or where extension is limited by more 
than 30 degrees.  Any limitation of motion of the ring or 
little finger warrants a noncompensable rating under 
Diagnostic Code 5230.  38 C.F.R. § 4.71a, Diagnostic Codes 
5229 and 5230.  On VA examination in September 2005, the gap 
between the veteran's index and middle fingers, and the 
proximal traverse crease of the palm, measured less than one 
inch, and one to two inches, respectively.  The gap between 
the veteran's index and middle fingers, and the proximal 
traverse crease of the palm, measured 3 cm, each, at his 
April 2006 VA examination.  Therefore, the veteran warrants 
no more than a 10 percent rating under Diagnostic Code 5229.  
However, once again, the veteran receives two noncompensable 
ratings under Diagnostic Code 5230 for his right ring and 
little fingers.  Thus, the veteran cannot qualify for a 
higher rating through the use of alternate code sections.  
The Board therefore finds that an initial rating in excess of 
40 percent is not warranted in this case at any time during 
the rating period on appeal.

In reaching the above determination, the Board has considered 
additional limitation of function due to factors such as pain 
and weakness per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board notes that the April 2006 examination report notes that 
the veteran was able to perform fine and gross motor 
activities with the right hand, with some slowing and 
discomfort.  The veteran reported being able to write, eat, 
and use the right hand for light carpentry tasks.  While the 
veteran is restricted in his ability to perform heavy or 
repetitive, finely skilled activities with his dominant hand, 
he has made modifications in his way of doing things.  The 
Board finds that, although there is evidence of functional 
loss, those manifestations are provided for within the 
current 40 percent evaluation.  Accordingly, no further 
increase in the evaluation is warranted on this basis, other 
than as already recognized in rating the limitation of motion 
of the right hand index, middle, ring and little finger as 
analogous to favorable ankylosis.

Therefore, a 40 percent initial rating, and no higher, is 
warranted for the service-connected residuals of a right hand 
injury, with traumatic arthritis, throughout the rating 
period on appeal.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  After careful consideration, the 
Board finds that the evidence of record supports the 40 
percent initial rating assigned herein, and that the 
preponderance of the evidence in this case falls against an 
initial rating higher than 40 percent, making the benefit of 
the doubt rule inapplicable as to an initial rating higher 
than 40 percent.  

Finally, the evidence does not reflect that the veteran's 
service-connected right hand disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


ORDER

Entitlement to an initial 40 percent evaluation for residuals 
of a right hand injury, with traumatic arthritis, throughout 
the rating period on appeal, is granted.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


